Citation Nr: 1110326	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  03-16 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Evaluation of diabetes mellitus under the current rating criteria, rated at 40 percent prior to February 3, 1998.  

2.  Evaluation of diabetes mellitus, rated at 60 percent from February 3, 1998 to April 4, 2000.  

3.  Entitlement to an effective date prior to February 3, 1998, for special monthly compensation (SMC) based on the need for aid and attendance (A&A).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



WITNESSES AT HEARING ON APPEAL

Appellant and fiduciary


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from August 1967 to August 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2002 rating decision (contained in Volume 3) of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran presented testimony at a Board hearing chaired by the undersigned Veterans Law Judge, sitting at the RO, in March 2004.  A transcript of the hearing is associated with the claims file (Vol. 5).

In a February 2005 decision (Vol. 5), the Board granted an increased 40 percent rating for diabetes mellitus under the former rating criteria, for the period prior to February 3, 1998.  The Board also denied any higher rating under the former criteria.  The Board remanded consideration of a rating higher than 40 percent under the revised rating criteria, as well as consideration of a higher rating from February 3, 1998 to April 4, 2000, and an earlier effective date for SMC based on A&A.  The Board also denied a claim seeking service connection for fibromyalgia, and denied claims seeking earlier effective dates for the grant of service connection for diabetes mellitus and hypertension.  In addition, the Board reopened a claim seeking service connection for a back disability, and remanded it.  The Board also remanded claims seeking service connection for residuals of crushed fingers, asbestosis, kidney disease, and liver disease.  

The liver disease and kidney disease claims were ultimately granted by the RO, and the claims for back and finger disabilities, and asbestosis were denied by the Board in October 2008 (see Vol. 8).  Also in October 2008, the Board remanded the remaining issues for additional evidentiary development (Vol. 8).  They have since been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  From the June 6, 1996 effective date of the revised rating criteria to February 3, 1998, the Veteran's diabetes mellitus was manifested by requirement of more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

2.  From February 3, 1998 to April 4, 2000, the Veteran's diabetes mellitus was manifested by requirement of more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

3.  The earliest date of claim for SMC based on the need for A&A is August 17, 1993; it became ascertainable as of August 17, 1993 that the Veteran was entitled to SMC based on the need for A&A.


CONCLUSIONS OF LAW

1.  From June 6, 1996 to February 3, 1998, the criteria for a 100 percent disability rating for diabetes mellitus have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.119, Diagnostic Code July 7913 (2010).

2.  From February 3, 1998 to April 4, 2000, the criteria for a 100 percent disability rating for diabetes mellitus have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2010).

3.  The criteria for an effective date for SMC based on the need for A&A of August 17, 1993 are met.  38 U.S.C.A. §§ 1114(l), 5110 (West 2002); 38 C.F.R. §§ 3.350(b)(3), 3.352, 3.400(o)(2), 3.816 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The claims for higher ratings for diabetes mellitus arise from the Veteran's disagreement with the initial ratings assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (CAVC) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

Regarding the effective date claim, in an April 2001 pre- rating letter (Vol. 3), the RO notified the Veteran of the evidence needed to substantiate his A&A claim.  Subsequent letters in January 2004 (Vol. 4), May 2005 (Vol. 6), and February 2006 (Vol. 6) provided additional notice.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Contrary to VCAA requirements, some of the VCAA-compliant notice in this case was provided after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in several supplemental statements of the case.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

Recent caselaw also indicates that a hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2010).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the hearing, the Veteran and his spouse were specifically asked to address the basis for the effective date claim and their theories as to why an earlier effective date was warranted.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.  As noted above, this claim is based essentially on the date of claim, and there is no reason to believe that additional evidence would substantiate the claim.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.  There is no indication that further assistance would aid the Board in reaching a decision on the claim.

II.  Analysis

Rating Claims

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, the CAVC noted an important distinction between an appeal involving a claimant's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection is required.  See Fenderson, 12 Vet. App. at 126.

In the April 2002 rating decision (Vol. 3), the RO granted service connection for diabetes mellitus and assigned an initial rating of 20 percent, effective August 17, 1993, 60 percent, effective February 3, 1998, and 100 percent, effective April 4, 2000, pursuant to Diagnostic Code 7913.  In a February 2005 decision (Vol. 5), the Board limited its consideration to the former (pre-June 6, 1996) rating criteria, and determined that a 40 percent rating was warranted prior to February 3, 1998.  The Board remanded the limited issue of entitlement to a rating higher than 40 percent, prior to February 3, 1998, under the revised rating criteria.  The January 2006 rating decision (Vol. 6) implemented the Board's decision and granted a higher initial rating of 40 percent, effective August 17, 1993 through February 2, 1998.  Accordingly, with respect to that period, entitlement to a higher rating under the former criteria is subject to a final decision by the Board, and will not be addressed further.  

In addition, the Board notes that revised statutory or regulatory provisions may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2010).  Therefore, there is no additional matter to be decided regarding the period prior to the June 6, 1996 effective date of the revised criteria.  The period remaining on appeal begins with the June 6, 1996 effective date of the revised rating criteria.  

Under the current version of Diagnostic Code 7913, a 40 percent rating is assignable for requirement of insulin, restricted diet, and regulation of activities.  A 60 percent rating is assignable where there is a requirement of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating is assigned for requirement of more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

Note (1) under that code provides: Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  

In this case, the clinical evidence indicates that the Veteran's diabetes mellitus was first diagnosed in 1993.  An August 1993 report of contact (Vol. 5) reveals that the Veteran "was in a coma yesterday" and was taken to the hospital and given insulin.  By April 1994 (Vol. 1), records reveal that the Veteran had uncontrolled diabetes mellitus and was taking insulin twice daily.  In September 1994 (Vol. 1), outpatient records showed a discussion of dietary restrictions.  A December 1994 record (Vol. 1) shows instructions to "avoid high serotonin foods."  A July 1999 record (Vol. 2) reveals that the Veteran went into a hypoglycemic crash.  An August 1998 record (Vol. 2) reveals that the Veteran had 3 hospitalizations for hypoglycemia 7 months ago.  

Thus, throughout the period under consideration here, the record demonstrates diabetes mellitus that has been uncontrolled and requiring a restricted diet and twice-a-day insulin injections.  The record also demonstrates that there has been at least one compensable, and at least one noncompensable complication of diabetes mellitus throughout the period on appeal.  These include hypertension, lower extremity peripheral neuropathy, retinopathy and glaucoma.  While the separate 20 percent rating for hypertension was subsequently combined with the rating for kidney disease, that change came after the effective date for the current 100 percent rating for diabetes mellitus, and the separate compensable rating dates back to August 17, 1993.  

Therefore, to warrant a 100 percent evaluation for the entire period between June 6, 1996 and April 4, 2000, the remaining elements to be established are regulation of activities (avoidance of strenuous occupational and recreational activities), and episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider.  To warrant a 60 percent rating from June 6, 1996 to February 3, 1998, the remaining requirements are regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  

Regarding regulation of activities, the RO initially found that there was no regulation of activities until April 4, 2000.  Specifically, in the April 2002 rating decision, it found that a 100 percent rating was warranted from April 4, 2000, because the Las Vegas VA Medical Center treatment records revealed that the Veteran requires, among other things, regulation of activities.  The Board can find no treatment record dated April 4, 2000.  That appears to be the date of receipt of a statement from the Veteran's spouse.  Regarding diabetes mellitus, she stated, "Blood sugars 400+ daily-insulin resistant.  VA [d]octors are baffled."  Indeed, no specific treatment record is identified by the RO as demonstrating the requirement of regulation of activities.  While there are references to inability to exercise due to various physical ailments, a thorough review of the voluminous VA treatment records reveals no specific reference to regulation of activities due to diabetes mellitus.  

However, to the extent the RO based its conclusion on the fact that the Veteran's diabetes mellitus has been uncontrolled despite twice daily insulin, the Board finds that such condition has existed throughout the period of this claim.  The Veteran's diabetes mellitus has been uncontrolled essentially, with wide variations in blood sugar levels on a daily basis.  In other words, there is no discernable increase in the severity of the Veteran's diabetes mellitus on April 4, 2000, or in the requirement of regulation of activities.  The RO concluded for unspecified reasons that this criterion was met on April 4, 2000.  Unfortunately, the Board has no way to evaluate the RO's conclusion.  Nevertheless, the Board finds that, as there is no discernable increase in severity in the Veteran's diabetes mellitus, and as the same essential conditions existed prior to April 4, 2000, the RO's conclusion regarding regulation of activities should apply at least since June 6, 1996.  Therefore, to the limited extent of entitlement to a 60 percent rating from June 6, 1996 to February 3, 1998, the claim is granted.  

Turning to episodes of ketoacidosis or hypoglycemic reactions, such episodes require at least three hospitalizations per year or weekly visits to a diabetic care provider for 100 percent, or one or two hospitalizations per year or twice a month visits to a diabetic care provider for 60 percent.  

Here, the only specific reference to the number of hospitalizations per year comes from an August 1998 note that records 3 hospitalizations for hypoglycemia 7 months ago.  This finding meets the criteria for the 100 percent level, and extends to the earliest period on appeal.  As such, the Board concludes that the criteria for a 100 percent rating are met for the entire period from June 6, 1996 to April 4, 2000.  

The Board reiterates that the record demonstrates an overall consistency in the Veteran's condition throughout the period on appeal.  The greatest change is in the number of complications that have been recognized by VA as attributable to diabetes mellitus, and in the RO's grouping of those complications.  However, as discussed above, the Veteran has always, throughout the period on appeal, had at least one compensable complication of diabetes mellitus.  Accordingly, the addition of recognized complications should have no impact on a determination as to entitlement to a 100 percent rating for diabetes mellitus.  The RO has determined that the Veteran is currently entitled to a 100 percent rating for diabetes mellitus, and the record before the Board demonstrates overwhelmingly that his essential condition has not changed during the period on appeal.  As such, a 100 percent rating is warranted since June 6, 1996.  

As the complete benefit sought on appeal has been granted, the Board will not address referral for an extraschedular rating.  

Effective Date Claim

Except as otherwise provided by law, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by a regulation which provides that the effective date for disability compensation will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400.

The Board finds that a claim for SMC is inherently based on the underlying rating claim, and is analogous to a claim for TDIU.  The CAVC has recently held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (Vet. App. 2009).  Therefore, regarding SMC, the Board concludes that the regulations pertinent to effective dates for increased compensation are applicable.  

The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  Otherwise, the effective date shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).

In this case, a claim for SMC based on A&A was received on February 3, 1998.  However, the effective date for the grant of service connection for diabetes mellitus has been assigned based on an August 17, 1993 claim.  While that effective date was assigned under 38 C.F.R. § 3.816(c)(2), which provides for an effective date for service connection for claims based on herbicide exposure consistent with the date of certain previously denied claims for such benefits, and those provisions are only applicable to awards of disability compensation or DIC for disability or death caused by an herbicide presumptive disease, as the claim for SMC is based on service-connected disability and shares the same basic features as a claim for increased compensation, the Board concludes that those provisions are applicable to claims for SMC, and the appropriate date of claim for SMC is August 17, 1993.  

Turning to the date of entitlement to SMC, the following will be accorded consideration in determining the need for regular aid and attendance (§ 3.351(c)(3): inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  

It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.352(a).

The RO has conceded that the Veteran has been in need of A&A well prior to the current effective date of February 3, 1998.  Indeed, in an August 1998 rating decision that denied entitlement to SMC, the RO found that, although the evidence demonstrated a need for A&A, this was based in part on diabetes mellitus, which was not service-connected at that time.  Service connection has since been granted for diabetes mellitus.  In the April 2002 decision on appeal, the RO cited to VA treatment records which revealed that the Veteran would not be able to protect himself against the hazards of his daily environment, and that he often needs assistance in performing some routine activities of daily living.  The Board also notes several incidents where the Veteran was noted to have taken the wrong dose of insulin, or taken it at the wrong time because his wife was not there to keep track of the doses for him.  Indeed, in a July 1999 VA treatment note, the examiner stated "[h]e requires aid and attendance now, because of his diabetes, because his wife can no longer stay at home to provide it for him."  As discussed above, the Board has concluded that the Veteran's level of impairment due to diabetes mellitus has remained consistent throughout the period remaining on appeal.  

Also significant, the August 17, 1993 report of contact, discussed above, indicates that the Veteran had been taken to the hospital in a coma, where he was given insulin, and a subsequent report in April 1994 indicates that the Veteran's diabetes was uncontrolled and that he was not taking his medications as directed.  Considered together, these reports support the Board's conclusion that the need for A&A has existed throughout the period of the claim, and since August 17, 1993.  

The Board also notes that the need for A&A relates in large part to the Veteran's service-connected PTSD, which has been assigned a 100 percent rating since August 17, 1993.  Significantly, a July 1999 PTSD assessment includes the examiner's notation that the Veteran's PTSD is contributing to his diabetes and its poor control.  

In sum, the Board concludes that the need for A&A has existed throughout the period since the August 17, 1993 claim was filed.   Therefore, August 17, 1993, being the date of claim and the date entitlement arose, represents the appropriate effective date for SMC based on the need for A&A.  

The Board has considered whether it is ascertainable that an increase in disability occurred within the year prior to the August 17, 1993 claim; however, there is no indication of this from the clinical evidence.  It appears that the August 17, 1993 hospitalization represents the initial treatment and diagnosis of diabetes mellitus.  As entitlement to SMC based on A&A is not ascertainable prior to the date of initial treatment for diabetes mellitus, an effective date earlier than August 17, 1993 is not warranted.  

Lastly, we note that the requirements for SMC A&A are unlike the requirements for SMC based upon housebound status.


ORDER

From June 6, 1996 to February 3, 1998, a 100 percent disability rating for diabetes mellitus is granted.  

From February 3, 1998 to April 4, 2000, a 100 percent disability rating for diabetes mellitus is granted.  

An effective date of August 17, 1993, but not earlier, for the assignment of SMC based on the need for A&A is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


